Title: To James Madison from Thomas Jefferson, 6 August 1802
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Aug. 6. 1802.
I now return you the letters of mr. Pichon, and of Jones; also those of Van Polanen & Thos. Sumter. The letter to be written to Van Polanen should be so friendly as to remove all doubt from the Batavian government that our suppression of that mission proceeds from any other motive than of domestic arrangement & e[c]onomy. I inclose you a draught of a letter to the emperor of Morocco, which make what it should be and send to your office to be written over the blank I have signed. A letter from mr. Short, dated Norfolk July 29. gives me reason to expect him here hourly. Present my respects to the ladies, & accept assurance⟨s⟩ of my constant & affectionate esteem & respect.
Th: Jefferson
 

   
   RC (DNA: RG 59, ML); FC and FC of enclosure (DLC: Jefferson Papers). FC of enclosure (1 p.) is a letterpress copy of Jefferson’s draft letter to the emperor of Morocco. The copy sent to JM with the signed blank paper has not been found. The letter was never sent.


